Elizabeth Arden, Inc.
14100 N.W. 60th Avenue
Miami Lakes, Florida 33014

 

Market-Based Restricted Stock Award Agreement


Dear Market-Based Restricted Stock Award Recipient:


Elizabeth Arden, Inc. (the "Company") is pleased to make the following award to
you as described below:


1.   Pursuant to the provisions of the Elizabeth Arden, Inc. 2004 Stock
Incentive Plan, as the same may be amended, modified and supplemented (the
"Plan"), the Committee (as defined in the Plan) hereby grants to you as of
___________ (the "Award Date"), subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, an award of
shares of common stock, par value $.01 per share, of the Company (the
"Market-Based Restricted Stock" or "MBRS") in the amount set forth in the
Certificate related to this award. The term "Certificate" means the Certificate
of Restricted Stock Award accompanying this Agreement (as defined below) on the
website of the Company's Plan administrator, pursuant to which you have been
informed of this award and have been given the opportunity to accept or reject
this award. The Certificate is incorporated herein by reference, including your
electronic acceptance or rejection of this award at the website of the Company's
Plan administrator.


2.   It is understood and agreed that the award evidenced by this agreement (the
"Agreement") is subject to the following terms and conditions:


(a)  You shall be entitled to exercise and enjoy all rights and entitlements of
ownership of the Market-Based Restricted Stock, including the right to vote such
Market-Based Restricted Stock on all matters which come before the shareholders
of the Company and the right to receive dividends and other distributions
thereon, except that, until the period of restriction applicable to the
Market-Based Restricted Stock lapses (as provided below) the following
restrictions shall apply: (i) you will not sell, transfer, assign, give, place
in trust, or otherwise dispose of or pledge, grant a security interest in, or
otherwise encumber the Market-Based Restricted Stock and any such attempted
disposition or encumbrance shall be void and unenforceable against the Company;
(ii) dividends and other distributions on the Market-Based Restricted Stock will
be subject to the provisions set forth in Sections 2(e) and 5 hereof; and (iii)
your shares of Market-Based Restricted Stock will be subject to forfeiture
pursuant to the provisions of Section 2(c) hereof.


(b)  If you are continuously employed by or continuously provide services to the
Company or any of its subsidiaries from the date of this Agreement through the
applicable vesting date, the period of restriction with respect to all shares of
Market-Based Restricted Stock will thereupon lapse as follows:


(i)  The shares of Market-Based Restricted Stock shall vest on __________ if the
three-year total shareholder return of the Company's common stock from the Award
Date exceeds the total shareholder return of the Russell 2000 Index for the same
three-year period; if not


(ii)  the shares of Market-Based Restricted Stock shall vest on _________ if the
four-year total shareholder return of the Company's common stock from the Award
Date exceeds the total shareholder return of the Russell 2000 Index for the same
four-year period; if not


(iii)  the shares of Market-Based Restricted Stock shall vest on __________ if
the five-year total shareholder return of the Company's common stock from the
Award Date exceeds the total shareholders return of the Russell 2000 Index for
the same five-year period; if not


(iv)  the shares of Market-Based Restricted Stock shall vest on __________ if
the six-year total shareholder return of the Company's common stock from the
Award Date exceeds the total shareholders return of the Russell 2000 Index for
the same six-year period.


The Committee shall have the sole authority to determine whether the Company's
total shareholder return exceeded the total shareholder return of the Russell
2000 Index over the same relevant period.

(c) Subject to Section 2(d) hereof, if the Performance-Based Restricted Stock
does not vest by the date provided for in Section 2(b)(iv) hereof or upon
termination of your employment with the Company and its subsidiaries for any
reason whatsoever, with or without cause, voluntarily or involuntarily (other
than by reason of the your death or permanent and total disability (as defined
in Section 22(e)(3) of the Internal Revenue Code)) all shares of Market-Based
Restricted Stock as to which the applicable period of restriction has not then
lapsed will be forfeited and returned to the Company and all your rights, or the
rights of your heirs in and to such shares and dividends thereon, will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion. Upon your death or permanent and total disability (as defined in
Section 22(e)(3) of the Internal Revenue Code), the period of restriction shall
lapse with respect to a number of shares of Market-Based Restricted Stock equal
to the product of (i) a fraction the numerator of which is the number of
completed months elapsed after the date of this Agreement to the date of death
or total disability, as the case may be, and the denominator of which is
seventy-two (72) and (ii) the number of shares of Market-Based Restricted Stock.
As to any shares of Market-Based Restricted Stock then remaining, all such
shares of Market-Based Restricted Stock shall be forfeited.


(d)  Notwithstanding the foregoing provisions of this Section 2, if there is a
Change in Control (as defined in the Plan) of the Company and subject to the
forfeiture provisions of Section 2(c) hereof, the period of restriction shall
lapse with respect to:


(i)  fifty percent of the shares of Market-Based Restricted Stock if such Change
in Control occurs no later than _________;


(ii)  seventy-five percent of the shares of Market-Based Restricted Stock if
such Change in Control occurs no later than __________; and


(iii)  one hundred percent of the shares of Market-Based Restricted Stock if
such Change in Control occurs later than __________.


As to any shares of Market-Based Restricted Stock then remaining unvested, all
such shares of Market-Based Restricted Stock shall be forfeited in the event of
a Change in Control.


(e)  Cash dividends, if any, that are declared on each share of Market-Based
Restricted Stock prior to the lapse of the period of restriction applicable
thereto in accordance with Section 2(b) hereof, will be paid in your name and
will be delivered to you by the Company, as soon as practicable following the
payment thereof. Stock dividends or other distributions, if any, that are
declared on each share of Market-Based Restricted Stock prior to the lapse of
the period of restriction applicable thereto in accordance with Section 2(b)
hereof, will be issued in your name but will be subject to the same restrictions
as the Market-Based Restricted Stock and will be held in custody by the Company
until the period of restriction applicable to the Market-Based Restricted Stock
lapses (as provided in Section 2(b) hereof).


(f)  Subject to the provisions of Sections 3, 4 and 5 hereof, upon the lapse of
the period of restriction applicable to shares of Market-Based Restricted Stock
in accordance with the terms of this Section 2, you shall become entitled to
receive a stock certificate evidencing such shares or have shares delivered
electronically to your broker, and the restrictions referred to in Section 2(a)
hereof shall become null and void and cease to exist with respect to such
shares.


3.   The issuance or delivery of any shares of Market-Based Restricted Stock as
to which the period of restriction has lapsed may be postponed by the Committee
for such period as may be required to comply with any applicable requirements
under the federal or state securities laws, any applicable listing requirements
of any national securities exchange or the NASDAQ National Market System, and
any applicable requirements under any other law, rule or regulation applicable
to the issuance or delivery of such shares, and the Company shall not be
obligated to deliver any such shares of Market-Based Restricted Stock to you if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority, any national securities
exchange or the NASDAQ National Market System, or you shall not yet have
complied fully with the provisions of Section 5 hereof.


4.   You hereby represent that the Market-Based Restricted Stock awarded
pursuant to this Agreement is being acquired for investment and not for sale or
with a view to distribution thereof. You acknowledge and agree that any sale or
distribution of shares of Market-Based Restricted Stock as to which the period
of restriction has lapsed may be made only pursuant to either (a) a registration
statement on an appropriate form under the Securities Act of 1933, as amended
(the "Securities Act"), which registration statement has become effective and is
current with regard to the shares being sold, or (b) a specific exemption from
the registration requirements of the Securities Act that is confirmed in a
favorable written opinion of counsel, in form and substance satisfactory to
counsel for the Company, prior to any such sale or distribution. You hereby
consent to such action as the Committee or the Company deems necessary or
appropriate from time to time to prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act or to
implement the provisions of this Agreement, including but not limited to placing
restrictive legends on certificates evidencing shares of Market-Based Restricted
Stock (whether or not the period of restriction applicable thereto has lapsed)
and delivering stop transfer instructions to the Company's stock transfer agent.


5.   No later than the date as of which an amount first becomes includible in
your gross income for federal income tax purposes with respect to any shares of
Restricted Stock, you shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld by the Company with respect to such amount. The obligations of the
Company under this Agreement shall be conditioned on compliance by you with this
paragraph, and the Company shall, to the extent permitted by law, have the right
to deduct any such taxes from any other sums due or to become due from the
Company, including from the delivery of the shares of Common Stock that give
rise to the withholding requirement. You may also make withholding tax payments
by tendering shares of Common Stock, valued as of the date tendered.
Notwithstanding anything to the contrary contained herein, you shall be
responsible for the payment of all taxes required to be paid in connection with
the issuance or vesting of the shares of common stock issued pursuant to this
Agreement.


6.   This Agreement does not confer upon you any right to continued employment
by the Company or any of its subsidiaries or affiliated companies, nor shall it
interfere in any way with our right to terminate your employment at any time for
any reason or no reason.


7.   The Plan and this Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on you.


8.   Nothing in the Plan or this Agreement will restrict or limit in any way the
right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.


9.   You hereby irrevocably appoint the Company and each of its officers,
employees and agents as your true and lawful attorneys with power (i) to sign in
your name and on your behalf stock certificates and stock powers covering some
or all of the Market-Based Restricted Stock and such other documents and
instruments as the Committee deems necessary or desirable to carry out the terms
of this Agreement and (ii) to take such other action as the Committee deems
necessary or desirable to effectuate the terms of this Agreement. This power,
being coupled with an interest, is irrevocable. You agree to execute such other
stock powers and documents as may be reasonably requested from time to time by
the Committee to effectuate the terms of this Agreement.


10.   You hereby agree to be bound by all of the terms and provisions of the
Plan, a copy of which is available upon your request.


11.   This Agreement may be executed (by writing or electronic means) in
counterparts each of which taken together shall constitute one and the same
instrument.


12.   This Agreement, which constitutes the entire agreement of the parties with
respect to the Market-Based Restricted Stock, shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
without regard to principles of conflicts of law. In the event of any conflict
between this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to (i)
interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan, and (iii) make all other determinations deemed necessary
or advisable for the administration of the Plan.


13.   (a)  This subsection shall only apply if you reside outside of the United
States and its territories and only to the extent required by applicable law.
You hereby acknowledge that the Company holds and processes information relating
to your employment, including the nature and amount of your compensation,
information relating to grants made by the Company to you under this Plan or
other share incentive plans, your bank details, social security or national
identity number, and other personal details ("Personal Data"). You further
acknowledge that the Company is part of a group of companies operating
internationally, and that, in connection with the Plan or other share incentive
plans, it may be necessary for the Company to make Personal Data available to
its subsidiaries and affiliates, to third-party advisers and administrators of
any share incentive plans or arrangements, to service providers and other third
parties in the ordinary course of business, and to regulatory authorities and
tribunals (the "Third Parties"); and that these Third Parties may be located in
countries other than the Employee's country of residence (the "Third
Countries"), including the United States and other countries outside the
European Economic Area. You acknowledge that the laws of these Third Countries
may not provide for a level of data protection equivalent to that provided for
in your country of residence. Any Personal Data made available by the Company as
described above in relation to the Plan or any other share incentive plan will
be for the purpose of administration and management of the Plan or any other
share incentive plan by the Company, on behalf of the Company, or as otherwise
permitted or required by law. You hereby authorize the Company to hold and
process the Personal Data for these purposes, and to transfer to the Third
Parties and Third Countries any Personal Data to the extent necessary or
appropriate to facilitate the administration of the Plan or any other share
incentive plan. You authorize the Company to store and transmit Personal Data in
electronic form. You confirm that, to the extent such rights exist under
applicable law, the Company has notified you of your rights of entitlement to
reasonable access to the personal data held about you and of your rights to
rectify any inaccuracies in that data. Any inquiries may be directed to:
Elizabeth Arden, Inc., 14100 N.W. 60th Avenue, Miami Lakes, Florida 33014, USA,
Attention: Chief Administrative Officer.


      (b) You agree that the immediately preceding subsection shall supercede
and amend and restate in its entirety any personal data protection or similar
provision contained in any prior stock, option or similar incentive grant made
to you by the Company.
